EXHIBIT 10.2

Picture 1 [ppsi-20150630ex1020c2d4ag001.jpg]

 

July 30, 2015

PIONEER ELECTROGROUP CANADA INC.
c/o Pioneer Power Solutions Inc.

400 Kelby Street , 9th Floor

Fort Lee, NJ 07024

 

Attention: Andrew Minkow, CFO

 

Dear Sir:

 

Reference is hereby made to the Amended and Restated Letter Loan Agreement dated
June 28, 2013 and entered into by, inter alios, Pioneer Electrogroup Canada Inc.
(a corporation resulting from the amalgamation of Pioneer Electrogroup Canada
Inc., Pioneer Transformers Ltd. and Bemag Transformer Inc.), as borrower (the
“Borrower”), and Bank of Montreal, as lender (the “Bank”), as amended by an
Amending Agreement No. 1 dated as of March 10, 2014 (as same may be further
amended, restated, replaced or otherwise modified from time to time,
collectively the “Loan Agreement”). All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Loan Agreement.

We hereby confirm that the Bank has approved your request to modify the purpose
of Facility A under the Loan Agreement in order for the Borrower to make an
inter-company loan to Pioneer Power Solutions Inc. (“Solutions”) in an amount
not to exceed USD$2,300,000, such inter-company loan to be used to finance the
acquisition by Solutions of Pacific Power Systems Integration Inc.

Solutions hereby undertakes to repay the aforementioned inter-company loan to
the Borrower by no later than September 30, 2015. Failure to do so shall
constitute an Event of Default under the Loan Agreement.

Each of the terms and conditions of the Loan Agreement, as amended by this
letter, shall remain in full force and effect, and are hereby affirmed by the
undersigned.  It is expressly understood and agreed between the parties hereto
that this letter does not constitute a novation of the terms and conditions
provided for in the Loan Agreement and the documents relating thereto, the Bank
hereby reserving all of its rights and recourses under the Loan Agreement. 

Kindly acknowledge receipt and acceptance of this letter by dating and returning
to the Bank the enclosed copy of this letter executed by the parties indicated
below.



--------------------------------------------------------------------------------

 



Yours truly,

 

 

BANK OF MONTREAL

Per :

/s/ Peter Clair

 

Name : Peter Clair
Title : Managing Director

Per :

/s/ Jean-Michel Laplante

 

Name :    Jean-Michel Laplante
Title :  Director

 

 

Each of the undersigned hereby acknowledges and agrees to the terms and
conditions of this Letter this 4th day of August, 2015.

 

PIONEER ELECTROGROUP CANADA INC.

 

PIONEER POWER SOLUTIONS INC.

 

 

 

 

 

Per :

/s/ Nathan Mazurek

 

Per :

/s/ Nathan Mazurek

 

Name :  Nathan Mazurek
Title :  President

 

 

Name :  Nathan Mazurek
Title :  President

Per :

/s/ Andrew Minkow

 

Per :

/s/ Andrew Minkow

 

Name :  Andrew Minkow
Title :  Chief Financial Officer

 

 

Name :  Andrew Minkow
Title :  Chief Financial Officer

 

 

 

 

 

 

 



--------------------------------------------------------------------------------